06/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0080


                                      DA 20-0080
                                   _________________

IN RE THE PARENTING OF K.J.K.

DOREEN KING and JAMES KING,

            Petitioners and Appellants,
                                                                   ORDER
      v.

KENLEY (KING) CHILCOTT and BRIAN
CHILCOTT,

             Respondents and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 17 2020